Title: January 11. Saturday.
From: Adams, John
To: 


       Mr. W. T. Franklin came in to talk with me, about a Subject which he said he did not often talk about, and that was himself. He produced a Commission, drawn up, for Messrs. Franklin and Jay to sign, when they only were here, before I arrived, and in fact signed by them. I took the Commission and read it. He asked me to sign it. I told him, that I considered myself as directly affronted in this Affair. That considering that I came out to Europe without any Solicitation of mine, single in the Commission for Peace, and considering that Congress had done me the Honour to place me at the head of the new Commission, I had a right to be consulted in the Appointment of a Secretary to the Commission. But that without saying or writing a Word to me, Dr. Franklin had wrote to Mr. Jay at Madrid and obtained a Promise from him. That considering the Relation to me in which Mr. Thaxter came out, and his Services and Sufferings in the Cause and the small Allowance he had received, I thought he had a better right to it. That I thought my self ill treated in this as in many other Things. That it was not from any disrespect to him, Mr. W.T.F., that I declined it. That I should not, if my Opinion had been asked, have named Mr. Thaxter but another Gentleman.
       
       He told me, how his Grandfather was weary, that he had renewed his Solicitation to Congress, to be relieved. That he wanted to be with his Family at Philadelphia &c. &c. &c.
       I told him I was weary too, and had written an unconditional Resignation of all my Employments in Europe. That an Attack had been made upon me by the C. de Vergennes, and Congress had been induced to disgrace me. That I would not bear this disgrace if I could help it. That I would wear no Livery with a Spot upon it. The Stain should be taken out or I would not wear the Coat. That Congress had placed me now in a Situation, that I could do nothing without being suspected of a sinister Motive, that of aiming at being restored to the Mission to Great Britain. The Conduct of the American Cause in Europe had been a constant Scramble for Offices and was now likely to be a new and more passionate Scaene of Factions for Places. That I would have nothing to do with it, had not been used to it.
       He said that Congress would have now a Number of Places and would provide for Mr. Thaxter. That they would undoubtedly give me full Satisfaction &c.
       I told him that the first Wish of my Heart was to return to my Wife and Children &c.
       He shewed me, Extract of a Letter of Dr. F. to Congress concerning him, containing a studied and long Eulogium—Sagacity beyond his Years, Diligence, Activity, Fidelity, genteel Address, Facility in speaking French. Recommends him to be Secretary of some Mission, thinks he would make an excellent Minister, but does not propose him for it as yet.
       This Letter and other Circumstances convince me, that the Plan is laid between the C. de Vergennes and the Dr., to get Billy made Minister to this Court and not improbably the Dr. to London. Time will shew.
      